  Robert  D. Novo
VP – Human Resources & EH&S    90 E. Halsey Road
Parsippany, NJ  07054
Tel. (973) 515-1800
Fax (973) 515-3211

September 22, 2005

Maximo Vargas
Monte Galeras #2603
Chihuahua, Chih.,  Mexico 31216

Dear Max:

This letter will confirm our offer of employment as GenTek’s Vice President and
General Manager of the Noma Wire Harness business. In this role, you will report
to Bill Redmond, CEO, and your primary responsibilities will be as directed.
Upon acceptance of our offer, we will mutually agree upon a start date.

Listed below are the key aspects of our employment offer, in USD’s and as we
discussed, we will work with you to tailor the elements of this offer to be
compliant with Mexican Statutory requirements and practices:

1. You will receive a base salary of $18,750 per month ($225,000 annually).   2.
You will be eligible for a performance-based bonus as follows: Your target bonus
will be fifty percent (50%) of your base salary. Bonus eligibility will be based
upon Company and individual performance considerations and will be subject to
the terms of the GenTek Management Incentive Plan, as may be modified from time
to time at the discretion of the Company’s Board of Directors. Your 2005 bonus
will be prorated this calendar year. Bonus payments to senior executives are
normally made following the close of the audit, typically in the first quarter
following each fiscal year.   3. You will be eligible to participate in GenTek’s
Long Term Incentive Plan (“LTIP”). In accordance with the terms and conditions
of the GenTek Management and Directors Incentive Plan, you will be eligible to
receive an award with a target grant date value of $131,000. You will be
eligible for a “full year” award in 2005. It is the Company’s intent, subject to
the discretion and approval of the Board, to grant you an LTIP award every year.
  4. You will receive three (3) weeks’ vacation per year starting in calendar
year 2006.   5. If you decide to relocate, the Company will provide relocation
assistance consistent with our relocation policy for new hires provided, however
you begin the relocation process within 18 months of your employment. Please
note that under the Company’s relocation policy, there is a one-year payback
provision of relocation expenses paid on your behalf if you were to voluntarily
terminate from the company within one-year of commencement of the relocation
process.   6. In addition to your social security health coverage (IMSS), the
Company will provide additional health and dental coverage for you and your
family in a supplemental policy for Mexico and the U.S. The supplemental policy
will be consistent with our U.S. program and market practices for Mexican
executives. The Company will provide basic life insurance coverage in the amount
of one times your base salary. Additionally, employee paid supplemental life
insurance coverage of up to $1,200,000 will be available for your purchase.



--------------------------------------------------------------------------------

Mr. Maximo Vargas
September 21, 2005
Page 2

7. In the unlikely event your employment should be terminated without cause, you
will be entitled to receive 12 months base pay, subject to executing our
standard Separation Agreement.   8. You will be entitled to a vehicle support
program of either a company leased car or a car allowance consistent with market
practice for Mexican executives.   9. The Company will sponsor and support your
petition to obtain a U.S. work Visa.   10. The Company agrees to provide you
with tax advisory and preparation service, of your choosing, not to exceed
$4,000 per year.

As with all our key executives, it is our practice to conduct a routine
background check with your advance approval. This offer of employment is subject
to receiving a positive report. I believe that you have already signed the
current forms for this check.

Max, we look forward to having you as a member of our team and are confident
that you will find your employment here rewarding. If the foregoing is
acceptable, please so indicate by signing below and returning one copy of this
letter to us along with our standard Non-Compete/Confidential Disclosure
Agreement as well as acknowledgement of the following policies: Insiders Trading
Policy, Code of Conduct, Information Services Security, Policy and Substance
Abuse Policy, all of which are enclosed. The second copy of this letter is for
your records. If you have any questions, please feel free to contact me.

          Very truly yours,                 Robert D. Novo     VP – Human
Resources & EH&S             ACCEPTANCE OF OFFER:   DATE:             Enclosures
   



--------------------------------------------------------------------------------